DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	This is a final office action in response to Applicant’s remarks and amendments filed on 7 September 2022.  Claims 1, 5 and 9 are currently amended.  Claim 7 is canceled.  Claims 1-6 and 8-15 are pending review in this action.  The previous 35 U.S.C 112 rejections are withdrawn in light of Applicant’s corresponding amendments.  
New grounds of rejection necessitated by Applicant’s amendments are presented below.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites the limitation “the at least one temperature comparative value” on line 8.
Claim 4 previous defines “at least one temperature comparative value” used by the control device in a comparison with the reading of the inner temperature (lines 5-7). 
Claim 4 depends on claim 1. Claim 1 defines “at least one temperature comparative value” used by the control device in a comparison with the reading of the outer temperature (lines 5-7). 
Thus the intended referent of the limitation on line 8 of claim 4 is unclear. 
For the purposes of examination either interpretation would be considered to meet the claim. 

Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 9 recites the limitation “the number of air inlet openings on the pouch cells”. “Air inlet openings on the pouch cells” are not previously defined. 


Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1-5, 8-10 and 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pre-Grant Publication No. 2017/0256833, hereinafter Ciaccio in view of U.S. Pre-Grant Publication No. 2019/0077275, hereinafter Capati and U.S. Pre-Grant Publication No. 2016/0222631, hereinafter Kohno.
Regarding claim 1, Ciaccio teaches a battery pack (figures 1C and 1E) for supplying a vehicle (“electrically driven treatment apparatus”) with an electric driving power (abstract and paragraph [0008]). 
The battery pack comprises a housing (260), end brackets (220) and side brackets (232) (paragraphs [0080, 0081, 0094]). The housing (260), end brackets (220) and side brackets (232) individually and/or together represent a “stack limiting structure”. 
The battery pack further comprises a plurality of pouch battery cells (204) disposed in a stack (paragraph [0078]). The stack is disposed within the “stack limiting structure” (paragraph [0080, 0081, 0094] and figures 1C and 1E).
A control module (196) enables and disables the DC/DC converter (161) (paragraph [0077]). Thus, it controls the output and input power from and to the battery pack. The control module (196) also monitors temperature sensors (130) and controls the battery pack based on the readings from the temperature sensors (130) (paragraphs [0109, 0110, 0113] and figure 2). 
The control module (196) is part of a power management module (112). The power management module (112) is disposed on the same side of the stack as the battery cell tabs (209 and 210) – (paragraph [0100]).
The battery pack comprises a cooling plate (244) which comprises coolant channels (256) having an inlet (256-1) and an outlet (256-2). In an embodiment, the inlet (256-1) and outlet (256-2) are on the same side of the cooling plate (244) and the channels (256) collectively form a U-shape conduit (paragraphs [0091, 0092]).
Ciaccio fails to teach an outer temperature sensor.
It is well-known in the art to measure the temperature at a coolant inlet and at a coolant outlet - see, e.g. Capati. Capati teaches a battery management system (BMS), a temperature sensor at a coolant inlet and a temperature sensor at a coolant outlet. The BMS compares the difference of the temperature between the inlet sensor and the outlet sensor to a preset temperature differential margin. In response to this comparison the BMS controls the coolant flowrate (paragraph [0047]). 
Therefore it would have been obvious to the ordinarily skilled artist before the effective filing date of the claimed invention to include temperature sensors in the inlet (256-1) and outlet (256-2) and to configure the control module (196) to compare the difference in the temperature at the outlet and the inlet to a preset temperature differential margin and to control the flow of coolant based on this comparison for the purpose of being able to efficiently cool the battery pack.
The temperature sensor at the coolant inlet and the temperature sensor at the coolant outlet are both “outer temperature sensors”. Both measure temperature outside the stack and are positioned outside the “stack limiting structure”.  The difference between the temperature at the inlet and the temperature at the outlet is a quantity based on the measured outer temperature. The preset temperature differential margin corresponds to the expected temperature increase of the coolant which is a function of the expected heat output by the cells. Controlling the flow of coolant controls one of the functions of the battery pack. 
In the type of coolant plate taught by Ciaccio the outlet and inlet are on opposite halves of the coolant plate – see, e.g. Kohno, who teaches a cooling plate (203) with channels collectively forming a u-shaped conduit, inlet (212) and outlet (212) (paragraph [0061] and figures 6 and 7). 
Therefore it would have been obvious to the ordinarily skilled artist before the effective filing date of the claimed invention to form the inlet (256-1) and outlet (256-2) such that they are on opposite halves of the cooling plate (244) without undue experimentation and with a reasonable expectation of success. Thus, one of the “outer temperature sensors” would be on an opposite half of the stack (away from the cell tabs) from the side stack (the one with the cell tabs) on which the control module (196) is located. 
Regarding claim 2, Ciaccio as modified by Capati teaches a temperature differential margin (“temperature comparative value”). The preset temperature differential margin (“temperature comparative value”) corresponds to the expected temperature increase of the coolant which is a function of the expected heat output by the cells – thus it is also a function of an outermost one of the pouch cells. 
Regarding claim 3, Ciaccio teaches that the “stack limiting structure” has a stack housing (260) (paragraph [0094]). 
Regarding claim 4, Ciaccio teaches a temperature sensor (130) for measuring the temperature of each battery cell (204) (paragraph [0088]). Therefore, there is a temperature sensor (130) which measures the temperature of battery cell (204) located in the interior of the battery pack. The temperature of such a battery cell is an “inner temperature” of the stack. The temperature sensor (130) associated with an interior battery cell (204) is considered to be the instantly claimed “inner temperature sensor”.
A control module (196) compares the temperature measured by the “inner temperature sensor” to a temperature T1 (“temperature comparative value”) (paragraph [0109] and figure 2). The temperature T1 (“temperature comparative value”) is a function of the target resistance, target amount of power, target capacity and/or target life of the battery cells (204) (paragraph [0118]).
The control module (196) controls the battery pack based on the result of the comparison (paragraphs [0109, 0110, 0113] and figure 2).
Regarding claim 5, Ciaccio teaches that the stack includes a sensor arrangement made up of temperature sensors (130) associated with each of the battery cells (204) (paragraph [0088]). The sensor arrangement is part of the stack, therefore it is considered “in the stack”. The sensor arrangement includes the “inner temperature sensor”. The sensor arrangement may be arranged along the top surfaces (212) of the battery cells (paragraph [0088]). Ciaccio does not indicate that the temperature sensors (130) are different in any way. Therefore they are understood to be the same. As such, heights of the stack at locations including the temperature sensors (130) are understood to be substantially the same.
Regarding claim 8, Ciaccio teaches that each of the pouch cells (204) includes terminals (209, “battery pack contacts”) (paragraph [0079]). The terminals (209, “battery pack contacts”) provide an electrical connection between the battery pack and the vehicle (“treatment apparatus”) and provide electric driving power from the battery pack.
The pouch cells (204), the terminals (209) and the “outer temperature sensor” are held within an enclosure made up of the housing (260, “battery pack contact holder”) and cooling assembly (202) (paragraph [0094]). The enclosure (“battery pack contact holder”) is disposed to enclose (and is therefore “on”) the end brackets (220, “stack limiting structure”) and side brackets (232, “stack limiting structure”).
Regarding claim 9, Ciaccio teaches a housing (260) and a cooling assembly (202). Together the housing (260) and the cooling assembly (202) are a “battery pack housing”. 
The pouch cells (204) and the side brackets (232, “stack limiting structure”) are disposed within the “battery pack housing” (figure 1E). 
A cooling circuit including a number of channels is formed in the “battery pack housing” (paragraph [0092]). Each channel has an inlet opening and an outlet opening. Therefore, there are a plurality of inlet openings and outlet openings. Both the inlet openings and the outlet openings are formed in the cooling assembly (202). The cooling assembly (202) is positioned on the pouch cells (204) – therefore, the inlet openings and outlet openings are on the pouch cells (204). Coolant flows from the inlet openings to the outlet openings to cool the pouch cells (204). 
Ciaccio as modified by Capati teaches an “outer temperature sensor”. The “outer temperature sensor” is disposed in the cooling circuit between the inlet openings and outlet openings and facing either the inlet openings or the outlet openings.
Air is capable of flowing through the channels.
Regarding claim 10, Ciaccio teaches that the end brackets (220, “stack limiting structure”) are made of metal (paragraph [0080]) – therefore, they are thermally conductive.
An outermost battery cell (204) is arranged against an end bracket (220, “stack limiting structure”) (paragraph [0080] and figure 1E) - therefore it has a thermal connection with the end bracket (220, “stack limiting structure”).
Regarding claim 12, Ciaccio teaches that the battery pack has a nominal voltage of 12.8 V and a capacity of 256 Wh (paragraph [0058]).
Regarding claim 13, Ciaccio teaches a vehicle (“treatment apparatus”) and a battery pack. The vehicle (“treatment apparatus”) and battery pack are electrically connected and the battery pack provides electric driving power to the vehicle (paragraph [0008]).
Regarding claim 14, Ciaccio teaches a housing (260) accommodating the battery pack (paragraph [0094]). The housing (260) is an “accu accommodation”.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pre-Grant Publication No. 2017/0256833, hereinafter Ciaccio, U.S. Pre-Grant Publication No. 2019/0077275, hereinafter Capati and U.S. Pre-Grant Publication No. 2016/0222631, hereinafter Kohno as applied to claim 5 above, and further in view of U.S. Pre-Grant Publication No. 2016/0141728, hereinafter Fauteux.
Regarding claim 6, Ciaccio teaches a sensor arrangement. A control module (196) controls the battery pack based on signals from the sensor arrangement.
Ciaccio fails to teach that the sensor arrangement includes a pressure sensor.
Fauteux teaches a stack of pouch cells. Fauteux teaches positioning pressure sensors between adjacent cells for detecting expansion in cell thickness during charge and discharge cycles. If measured pressure exceeds a threshold this may indicate an abnormal or dangerous condition. Signals from the pressure sensors are transmitted to a battery controller (paragraph [0031]). 
Therefore it would have been obvious to the ordinarily skilled artist before the effective filing date of the claimed invention to incorporate pressure sensors within Ciaccio’s sensor arrangement for the purpose of detecting an abnormal condition of the pouch battery cells. It would further have been obvious to the ordinarily skilled artist before the effective filing date of the claimed invention to configure Ciaccio’s control module (196) to compare pressure signals from the pressure sensors to predetermined threshold values characteristic of the battery cells and to control the battery pack in response to corresponding comparison results for the purpose of detecting and preventing abnormal or dangerous conditions.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pre-Grant Publication No. 2017/0256833, hereinafter Ciaccio, U.S. Pre-Grant Publication No. 2019/0077275, hereinafter Capati and U.S. Pre-Grant Publication No. 2016/0222631, hereinafter Kohno as applied to claim 1 above, and further in view of U.S. Pre-Grant Publication No. 2020/0044298, hereinafter Subramanian.
Regarding claim 11, Ciaccio teaches a stack of pouch battery cells (204).
Caccio fails to teach a thermal insulation between two adjacent pouch battery cells.
Subramanian teaches placing a thermally insulating spacer (68) between adjacent pouch battery cells within a battery pack for a hybrid electric vehicle (paragraphs [0030, 0036, 0041]). The thermally insulating spacer extends along major parts of opposing surfaces of the adjacent cells. The purpose of the thermally insulating spacer is to compensate for variable cell thickness among the pouch cells (abstract).
Therefore it would have been obvious to the ordinarily skilled artist before the effective filing date of the claimed invention to incorporate a thermally insulating spacer between two adjacent pouch battery cells within Ciaccio’s stack for the purpose of compensating for variable cell thicknesses among the pouch cells. 

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pre-Grant Publication No. 2017/0256833, hereinafter Ciaccio, U.S. Pre-Grant Publication No. 2019/0077275, hereinafter Capati and U.S. Pre-Grant Publication No. 2016/0222631, hereinafter Kohno as applied to claim 13 above, and further in view of U.S. Pre-Grant Publication No. 2019/0386610, hereinafter Regrut.
Regarding claim 15, Ciaccio teaches a battery pack for a hybrid vehicle.
Ciaccio fails to teach that the treatment apparatus is one of the instantly claimed devices.
It is well-known in the art that battery packs used to power hybrid vehicles may also be used to power other devices such as lawn mowers, blowers and the like – see, e.g. Regrut, paragraph [0079]. 
Therefore it would have been obvious to the ordinarily skilled artist before the effective filing date of the claimed invention to power a lawn mower, blower or the like by using Ciaccio’s battery pack without undue experimentation and with a reasonable expectation of success.

Response to Arguments
Applicant’s newly added limitations have been considered.  However, after further search and consideration, the combination of the Ciaccio, Capati and Kohno references has been provided, as recited above, to address the amended claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LILIA V NEDIALKOVA whose telephone number is (571)270-1538. The examiner can normally be reached 8.30 - 5.00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miriam Stagg can be reached on 571-270-5256. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/STEWART A FRASER/Primary Examiner, Art Unit 1724                                                                                                                                                                                                        
LILIA V. NEDIALKOVA
Examiner
Art Unit 1724